DETAILED ACTION

Response to Arguments
The Applicant argues these points in the remarks filed 07/11/2022:
On pg. 7 that Davis is misapplied as it pertains to a “bladder” as opposed to a mold
On pg. 7 that Nevins, Tilson and Davis are non-analagous art
On pg. 7 that Davis applies to a bladder with a seam as opposed to a seamless fuel tank
On pg. 7 improper hindsight.

For argument A, the ordinary artisan recognizes that the mold proposed by the combination of the prior art is substantially a bladder (as the mold of Moser is inflated, ergo a bladder) [MOS: col. 7 39-63] and for this reason would be motivated to look to the art of bladders and other inflatable devices generally. 

For argument B, similarly to argument A, the key uniting feature of all these references is that they describe manners of dealing with inflatable objects substantially similar to the inflated mold of Moser (as balloons, bladders, etc). Nevins makes it clear that 3D printing is applicable to inflatable objects and allows for the customization benefits of 3D printing which include achieving a desired shape and size of inflatable object [NEV: col. 56 l. 5-7 and 26-36]. Tilson pertains to the art of a balloon applied in a molding manner similar to that of Moser (as it supports a substrate) [TIL: 0089; 0091]. Finally, Davis generally pertains to bladders used in molding (of which the inflatable mold of Moser is) [DAV: Abstract]. For these reasons, the ordinary artisan would recognize the prior art as art suited towards similar challenges pertaining to inflatable objects, especially in light of their taught benefits, and substantially analogous. 

For argument C, it is irrelevant that Davis applies to a bladder with a seam as the teachings of Davis pertaining to the hardness of the material irrelevant of the seam improve features such as sealing ability while achieving a sufficient durability and rigidity [DAV: Abstract; 0039]. As the benefits and features are not pertaining to the seam, this would not pose an issue in its combination. 
The test for obviousness is not whether the features of a secondary reference may be bodily incorporated into the structure of the primary reference; nor is it that the claimed invention must be expressly suggested in any one or all of the references.  Rather, the test is what the combined teachings of the references would have suggested to those of ordinary skill in the art.  See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981).


For argument D, as stated above the prior art is sufficiently pertinent, and as stated by the applicant in the remarks "reliance on a large number of references in a rejection does not, without more, weigh against the obviousness of the claimed invention”. See In re Gorman, 933 F.2d 982, 18 USPQ2d 1885 (Fed. Cir. 1991). Ergo sans more, the number of references alone unfortunately does not aid in rendering the claims unobvious. 

/E.V./Examiner, Art Unit 1748                                                                                                                                                                                                        
/FRANCISCO W TSCHEN/Primary Examiner, Art Unit 1712